COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER

Appellate case name:            Russell Reed Johnson v. State

Appellate case number:          01-12-00926-CR

Trial court case number: 10CR1522

Trial court:                    405th District Court of Galveston County

       Melinda K. Lackey has filed Appellant’s Motion to Substitute Counsel on behalf of
appellant, Russell Reed Johnson, in this matter. The motion does not meet the requirements of
Texas Rule of Appellate Procedure 6.5 and is denied.1 However, we will treat Appellant’s
Motion to Substitute Counsel as a Notice of Appearance under Rule 6.2.

       Further, we grant Appellant’s Motion for Extension of Time to File Motion for
Rehearing. Appellant’s motion for rehearing, if any, is ordered to be filed no later than January
20, 2014.


         It is so ORDERED.


Judge’s signature:         /s/ Terry Jennings
                           

Date: January 9, 2014




1
          Additionally, in accordance with the Code of Criminal Procedure, an attorney appointed under Article
26.04 shall “represent the defendant until charges are dismissed, the defendant is acquitted, appeals are exhausted, or
the attorney is permitted or ordered by the court to withdraw as counsel for the defendant after a finding of good
cause is entered in the record.” TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (Vernon Supp. 2013).